DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons For Allowance

The cited references do not disclose determining a corresponding histogram hash value and a corresponding histogram shift value for each query condition of a plurality of query conditions included in a query, and determining a corresponding rejection rate for each query condition of the plurality of query conditions based on a smaller of the corresponding histogram hash value and the corresponding histogram shift value.



After a thorough search, and in light of the prior art of record, claims 2-21 (renumbered as 1-20) are allowed.

The drawings filed 2/4/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 
US Patent Application Publications
Pendar 	 				2010/0287160
Histograms, bit masks, clustering [0012], Not addressing query conditions, no reordering.

Seputis 	 				2015/0186464
Use of histograms to optimize query plans (Abstract), No shifting, no masking.



US Patents
Luo 					10,795,868
Histogram buckets (Fig. 2A-C and description at col. 4 and col. 6), No shifting, no masking, generic references to query optimization.

Gibas 					9,678,999
Histogram generation (Abstract), No query condition rejection rate determination, reordering, masking or shifting.

Netz 					8,478,775
Histograms used for query processing (Fig. 6), Analysis of query specification using histogram (col. 7 lines 1-12), No query condition rejection rate determination.

Helfman 					8,806,321
Histogram equalization and shifting of data (col. 2 lines 25-39, col. 8 lines 36-50).  Binning of data (col. 13 lines 6-32).  No query condition rejection rate determination, reordering.  






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



February 12, 2021